DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2017/0282944) in view of KR101493690 (Foreign Patent Document submitted in the IDS dated August 11, 2022).
Regarding claim 1, Carlson discloses a vehicle detector 130 configured to detect a train entering a work zone (figures 1A, 1B, paragraphs 37, 38, 81, 82), the vehicle detector comprising:
	a detector portion 430 comprising one or more motion detectors 430 configured to detect a vehicle entering a work zone (p. 82);
	a vertical member comprising a first and a second end (figure 4), and
	a stabilizing structure 420 coupled to the vertical member, the stabilizing structure configured to stabilize the vertical member (p. 82, figure 4). 
	Carlson does not disclose the detector portion is rotatably coupled to the first end of the vertical member and configured to be rotated in a first direction, in a second direction, or both; and the stabilizing structure defining a circumference that is disposed around the vertical member; where the first direction is perpendicular to the second direction.
KR101493690 teaches the use of a detector portion 110 is rotatably coupled to a first end of a vertical member 150 and configured to be rotated 130, 140, in a first direction, in a second direction, or both (130, 140); and a stabilizing structure 153 defining a circumference that is disposed around the vertical member 150 (figures 4-5); where the first direction 130 is perpendicular to the second direction 140 (p. 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the detector portion is rotatably coupled to the first end of the vertical member and configured to be rotated in a first direction, in a second direction, or both; and the stabilizing structure defining a circumference that is disposed around the vertical member; where the first direction is perpendicular to the second direction to the vehicle detector of Carlson as taught by KR101493690 for the purpose of effectively detecting the train entering a work zone. 
Regarding claim 3, Carlson discloses wherein the stabilizing structure comprises at least three members (3 legs of tripod 420) coupled to and extending downward from the vertical member, the at least three members configured to contact a ground surface to stabilize the vertical member (figure 4). 
Regarding claim 4, Carlson discloses wherein the one or more motion detectors comprises one or more laser beam emitters (p. 82); and the detector portion includes a processor 450 configured to transmit a signal based on a vehicle being detected by the one or more laser beam emitters (p. 83, 84).
Regarding claims 7 and 8, Carlson (modified by KR101493690) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not a mounting bracket coupled to the detector portion and to the vertical member, the mounting bracket configured to enable the detector portion to be rotated in the first direction and the second direction with respect to the vertical member (claim 7), wherein the mounting bracket is configured to enable the detector portion to be rotated in the first direction in 15 degree increments, in the second direction in 90 degree increments, or both (claim 8). KR101493690 further teaches the use of a mounting bracket 130-143 coupled to the detector portion 110 and to the vertical member 150, 152, the mounting bracket configured to enable the detector portion to be rotated in the first direction and the second direction with respect to the vertical member (p. 41, 43-53, figures 4-5), wherein the mounting bracket is configured to enable the detector portion to be rotated in the first direction in any degree increments, in the second direction in any degree increments, or both (p. 41-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a mounting bracket coupled to the detector portion and to the vertical member, the mounting bracket configured to enable the detector portion to be rotated in the first direction and the second direction with respect to the vertical member, wherein the mounting bracket is configured to enable the detector portion to be rotated in the first direction in any degree increments, in the second direction in any degree increments, or both, to the vehicle detector of Carlson as taught by KR101493690 for the purpose of effectively detecting the train entering a work zone. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mounting bracket being configured to enable the detector portion to be rotated in the first direction in 15 degree increments, in the second direction in 90 degree increments, or both since it is not inventive to discover the optimum or workable range by routine experimentation and KR101493690 discloses that the mounting bracket is configured to enable the detector portion to be rotated in the first direction in any degree increments, in the second direction in any degree increments, or both in paragraphs 41-53. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson and KR101493690 as applied to claim 1 above, and further in view of  Denny (US 2017/0088046).
Regarding claim 2, Carlson (modified by KR101493690) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the stabilizing structure comprising a conical member surrounding the vertical member. Denny teaches the use of a stabilizing structure comprising a conical member surrounding a vertical member (figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stabilizing structure comprising a conical member surrounding the vertical member to the vehicle detector of Carlson (modified by KR101493690) as taught by Denny for the purpose of effectively stabilizing the vertical member.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson and KR101493690 as applied to claim 1 above, and further in view of Pace (US 7,075427).
Regarding claim 5, Carlson (modified by KR101493690) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the one or more motion detectors including a first motion detector configured to detect motion of the vehicle in a first direction, a second motion detector configured to detect motion of the vehicle in the first direction, a third motion detector configured to detect motion of the vehicle in a second direction, or a combination thereof. Pace teaches the use of one or more motion detectors including a first motion detector 7130A configured to detect motion of a vehicle in a first direction, a second motion detector 7130B configured to detect motion of the vehicle in the first direction, a third motion detector 7130C configured to detect motion of the vehicle in a second direction, or a combination thereof (figure 22A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one or more motion detectors including a first motion detector configured to detect motion of the vehicle in a first direction, a second motion detector configured to detect motion of the vehicle in the first direction, a third motion detector configured to detect motion of the vehicle in a second direction, or a combination thereof to the vehicle detector of Carlson (modified by KR101493690) as taught by Pace for the purpose of effectively detecting a vehicle entering a work zone to protect workers in the work zone.

Allowable Subject Matter
Claims 6, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 13-20 are allowed.

Response to Arguments
Regarding claims 1-5, 7, and 8, based on the newly submitted IDS dated August 11, 2022, a new ground(s) of rejection is made in view of Carlson (US 2017/0282944) in view of KR101493690. 
Regarding claim 11, the prior art cited (which includes documents CA2421811, KR101492411, and KR101493690, alongside the previously disclosed documents and other Art) fails to disclose a vehicle detector configured to detect a train entering a work zone, the vehicle detector comprising: means for mounting the detector portion to a front exterior portion or a back exterior portion of a second vehicle that is configured to travel on a road; wherein the means for mounting comprises a mounting bracket configured to enable the detector portion to be rotated in a first direction, in a second direction, or both, and wherein the first direction is perpendicular to the second direction. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search.
Regarding claim 15, the prior art cited (which includes documents CA2421811, KR101492411, and KR101493690, alongside the previously disclosed documents and other Art) fails to disclose a system comprising: one or more level indicators, the one or more level indicators configured to indicate an orientation of the detector portion with respect to a first axis, a second axis, or both, wherein the first axis is perpendicular to the second axis; a vertical member coupled to the detector portion. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search.

Conclusion
THIS ACTION IS MADE NON-FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
August 13, 2022